          Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 1 of 14




 1   Jakub J. Madej (not barred yet)
     THE TEMPORARY OFFICES OF JAKUB MADEJ
 2
     415 Boston Post Rd, Ste 3-1102
 3   Milford, CT 06460
     T: (203) 928-8486
 4
     F: (203) 902-0070
 5   E: j.madej@lawsheet.com
     Plaintiff appearing in person
 6

 7                            UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISON
 9

10   JAKUB MADEJ,                                         Case No. 21-cv-02713-YGR
11                       Plaintiff,
                                                          PLAINTIFF’S OPPOSITION TO
12            v.                                          DEFENDANT’S MOTION TO
13   SYNCHRONY BANK,                                      DISMISS FOR IMPROPER VENUE
                                                          AND FOR OTHER RELIEF
14                       Defendant.
15                                                        Date:     September 7, 2021, at 2:00 p.m.
16                                                        Court: Zoom platform
                                                          Judge: Hon. Yvonne Gonzalez Rogers
17

18                                                        Response to docket number 38
19

20

21

22

23

24

25
                                                   —1—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
          Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 2 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                This page intentionally left blank.
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   —2—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
            Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 3 of 14




 1                                                         Table of Contents

 2   Preliminary Statement and Summary of Argument..................................................... 5
     Statement of Facts .............................................................................................................. 6
 3
     Summary of Procedural History ...................................................................................... 6
 4   Legal Standard .................................................................................................................... 7
 5
     I. Dismissal for improper venue under Rule 12(b)(3)................................................. 7
 6   II. Transfer under 28 U.S.C. § 1404(a). ............................................................................ 7
 7   III. Stay.................................................................................................................................. 8

 8   Argument and Authorities ............................................................................................... 9

 9   I. Synchrony’s challenge to venue must be rejected, and the Court should
10      deny it for three independent reasons....................................................................... 9

11             Synchrony waived an improper venue defense by not including it in the
               responsive pleading. ............................................................................................... 9
12
               Even if not waived, Synchrony’s contentions are factually insufficient to
13             challenge the propriety of venue. ......................................................................... 9
14             In any case, venue is proper under 28 U.S.C. § 1391(b)(1) because
               Synchrony Bank is resident in California. ......................................................... 10
15

16   II. Transfer under 28 U.S.C. § 1404(a) is unavailable because this action could
         not have been brought in the Eastern District of New York or, at a
17
         minimum, Synchrony failed to demonstrate that it could. .................................. 11
18             Transfer Synchrony failed to show that this case could have been brought
19             in the Eastern District of New York. .................................................................. 11

20   III. Stay pending resolution of another case in New York should be denied
21        because both cases are unrelated, and Synchrony doesn’t show otherwise. .... 12

22   Conclusion......................................................................................................................... 13
     Request for Oral Argument ............................................................................................ 13
23

24

25
                                                                      —3—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
          Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 4 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                              This page intentionally left blank.

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   —4—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
          Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 5 of 14




 1                    Preliminary Statement and Summary of Argument

 2          In this factually uncomplicated individual TCPA case, defendant Synchrony
 3   Bank seeks three forms of relief, namely to (1) dismiss the case under Rule 12(b)(3)
 4   for improper venue; (2) transfer the case to Eastern District of New York under 28
 5   U.S.C. § 1404(a); or (3) stay this case pending resolution of another matter that
 6   Synchrony believes is related to this litigation.
 7          Synchrony’s requests for relief fall short of well-established standards, and
 8   must be denied.
 9          Specifically, the Court should deny Synchrony’s Rule 12(b)(3) motion be-
10   cause Synchrony (i) waived this defense by not presenting it in a responsive plead-
11   ing or pre-answer motion; (ii) failed to marshal enough facts to genuinely chal-
12   lenge plaintiff’s choice of venue; and (iii) because, in any case, the venue is proper
13   in the Northern District under 28 U.S.C. § 1391(b)(1) because Synchrony Bank is
14   resident in California.
15          The Court should also deny the motion to transfer because this case could
16   not have been brought in the Eastern District of New York, because Synchrony
17   fails to show that it might have, and because benef.
18

19           They lack arguable basis must be denied, and each relief can be refused in-
20   dependently on multiple grounds.
21

22

23

24

25
                                                   —5—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
            Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 6 of 14




 1                                         Statement of Facts

 2             Plaintiff Jakub Madej alleges that Synchrony Bank, operating under the
 3   “PayPal Credit” brand – placed at least 40 separate unauthorized “robocalls” to
 4   his personal phone number between November 17 and November 29, 2020, with-
 5   out obtaining, or intending to obtain, his prior express consent to contact him by
 6   phone. Complaint, DE 1, ¶¶ 12-16. Synchrony transmitted the prerecorded mes-
 7   sages using more than 20 phone numbers to avoid detection and disguise the scale
 8   of its operations. ¶ 19. This misleading conduct, according to the complaint, is part
 9   of carefully crafted business strategy: Synchrony fails to maintain a Do Not Call
10   policy required by law, ¶ 23, and intentionally anonymized the calls. ¶ 14. All in
11   all, Synchrony knew that its calls willfully and knowingly violated the Telephonic
12   Communications Protection Act, 47 U.S.C. § 227, thus entitling plaintiff to recov-
13   ery. ¶¶ 21-26.
14                                Summary of Procedural History
15             The original complaint was filed on April 15, 2021. This case was initially
16   assigned to Magistrate Judge van Keulen but Synchrony, soon before the case
17   management conference, declined magistrate judge jurisdiction. This case was
18   then reassigned to this Court. The Court scheduled a case management confer-
19   ence for August 30 1. Synchrony noticed the motion hearing a week later, on Sep-
20   tember 7, at 2:00 p.m. 2
21

22

23

24   1   Dkt. 34.

25
     2   Dkt. 38.

                                                   —6—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
             Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 7 of 14




 1                                                Legal Standard

 2
     I.        Dismissal for improper venue under Rule 12(b)(3).
 3

 4              Rule 12(b)(3) authorizes dismissal only when venue is ‘wrong’ or ‘im-

 5   proper’ under the general venue statute, 28 U.S.C. § 1391. 3 The court’s venue

 6   analysis starts with the complaint, but may extend to extrinsic evidence such as

 7   affidavits or declarations. 4 Deciding if the venue is proper, the court draws all

 8   reasonable inferences in favor of upholding venue 5.

 9
     II.       Transfer under 28 U.S.C. § 1404(a).
10

11             The court has discretion under § 1404(a) to transfer any civil action to any

12   district “where it might have been brought” in the interest of justice and for con-

13   venience of parties and witnesses. 6 The party requesting transfer bears the bur-

14   den of showing that transfer is appropriate. 7 The Ninth Circuit has required “a

15   strong showing of inconvenience” from the defendant to successfully upset

16

17

18

19
     3   Atl. Marine Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. 49, 55 (2013).
20   4   Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996).
21   5 Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137–1140 (9th Cir. 2004) (when determining mo-
     tion to dismiss for improper venue, court must draw all reasonable inferences and resolve all
22   factual conflicts in favor of non-moving party, unless court holds evidentiary hearing).
23   628 U.S.C. § 1404(a) (“For the convenience of parties and witnesses, in the interest of justice, a
     district court may transfer any civil action to any other district or division where it might have
24   been brought or to any district or division to which all parties have consented.”)

25   7   Allstar Marketing Group, LLC v. Your Store Online, LLC, 666 F. Supp. 2d 1109 (C.D. Cal. 2009).

                                                         —7—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
             Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 8 of 14




 1   plaintiff's choice of forum. 8 Plaintiff's choice of forum is generally entitled to def-

 2   erence. 9

 3

 4
     III.      Stay.
 5
               The burden of proof is on the party seeking the stay. 10
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   8   Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986).

23   9See E&J Gallo Winery v. F. & P. S.p.A, 899 F. Supp. 465, 466 (E.D. Cal. 1994) (“Unless the balance
     of convenience is strongly in favor of the defendant, plaintiff's choice of forum should not, or
24   should rarely, be disturbed.”).

25
     10   Clinton v. Jones, 520 U.S. 681, 708 (1997).

                                                        —8—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
             Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 9 of 14




 1                                    Argument and Authorities

 2               All three requested forms of relief will be addressed in turn.
 3
     I.          Synchrony’s challenge to venue must be rejected, and the Court should
 4
                 deny it for three independent reasons.
 5

 6                      Synchrony waived an improper venue defense by not including it in
                        the responsive pleading.
 7

 8               A defendant must raise the improper venue defense in its first responsive

 9   pleading or in a pre-answer motion under Rule 12(b)(3) 11, or else it waives the right

10   to challenge venue. 12

11               Reviewing Synchrony’s answer 13 and the docket reveals that Synchrony

12   didn’t object to venue in a responsive pleading and didn’t challenge venue in a

13   pre-answer motion under Rule 12. Synchrony therefore waived an improper

14   venue defense and cannot now object to litigating this case in the Northern Dis-

15   trict 14.

16               This is sufficient to deny Synchrony’s motion to dismiss. But the Court may

17   refuse Synchrony’s motion on at least two other grounds.

18

19                      Even if not waived, Synchrony’s contentions are factually insuffi-
20                      cient to challenge the propriety of venue.

21

22   11   Fed. R. Civ. P. 12(b).

23   12Fed. R. Civ. P. 12(h)(1)(B)(ii). See, for example, American Home Assurance Co. v. TGL Container
     Lines, Ltd., 347 F. Supp. 2d 749 (N.D. Cal. 2004)
24   13   Dkt. ??

25   14   Dkt. 15.

                                                   —9—
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
          Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 10 of 14




 1          Synchrony’s motion fails to marshal enough facts to meaningfully object to

 2   laying venue in the Northern District, and cannot thus shift the burden of per-

 3   suasion to plaintiff.

 4          Courts have generally held that once a defendant challenges venue, the

 5   plaintiff bears the burden of demonstrating that venue is proper. 15 But a success-

 6   ful challenge requires more than uttering “I object”. And Synchrony’s objection
     isn’t a genuine challenge. Synchrony’s challenge to venue is barely developed be-
 7
     yond a mere mention. Synchrony’s entire motion is based on one statement declar-
 8
     ing that “Synchrony is a federal savings association with a charter home office in
 9
     Utah that, among other things, issues credit card accounts to consumers.” 16 That
10
     Synchrony is an association charted in Utah is irrelevant to whether venue in one
11
     TCPA case is proper in the Northern District of California. In other words, this
12
     statement doesn’t make the venue here more or less proper, and is of no conse-
13
     quence in determining the question before the Court. Synchrony doesn’t request
14
     that the Court take judicial notice of any facts: the existence of the other case, its
15   substance, or any disputed or irrelevant facts asserted there.
16

17                  In any case, venue is proper under 28 U.S.C. § 1391(b)(1) because
                    Synchrony Bank is resident in California.
18

19          Under § 1391(b)(1), a civil action may be brought in any district where the

20   defendant resides. Because Synchrony Bank is a corporation, for venue purposes,

21

22    Hope v. Otis Elevator Co., 389 F. Supp. 2d 1235, 1243 (E.D. Cal. 2005); Piedmont Label Co. v. Sun
     15

     Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979).
23   16Synchrony tries to assert multiple facts in its memorandum. But “[f]actual contentions in sup-
     port of … any motion must be supported by an affidavit or declaration and by appropriate refer-
24
     ences to the record”. Civil L.R. 7-5.(a). Counsel’s statements are not evidence, and the only rele-
25   vant facts Synchrony marshals are confined in ¶ 2 of the attached affidavit.

                                                  — 10 —
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
            Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 11 of 14




 1   it is deemed to reside in any district where it is subject to the court’s personal ju-

 2   risdiction with respect to the civil action in question 17. Federal courts look to the

 3   forum’s long arm statutes to determine the scope of allowable personal jurisdic-

 4   tion 18. California's long-arm statute allows the exercise of personal jurisdiction to

 5   the full extent permissible under the U.S. Constitution. 19 Thus the inquiry into

 6   whether venue is proper here centers on whether exercising jurisdiction comports

 7   with due process.

 8             Due process requires that the defendant “have certain minimum contacts”

 9   with the forum state “such that the maintenance of the suit does not offend ‘tradi-

10   tional notions of fair play and substantial justice.”             20   Depending on the strength

11   of those contacts, there are two forms that personal jurisdiction may take: general

12   and specific. 21

13             Because Synchrony Bank resides in this district, the venue is proper in the

14   Northern District under X, and the motion to dismiss must be denied.

15

16
     II.       Transfer under 28 U.S.C. § 1404(a) is unavailable because this action could
17             not have been brought in the Eastern District of New York or, at a mini-
18             mum, Synchrony failed to demonstrate that it could.

19
                        Transfer Synchrony failed to show that this case could have been
20                      brought in the Eastern District of New York.

21
     17   28 U.S.C. § 1391(c)(2).
22   18   Fed. R. Civ. P. 4(k)(1)(A).
23   19Cal. Code Civ. Proc. § 410.10 (“A court of this state may exercise jurisdiction on any basis not
     inconsistent with the Constitution of this state or of the United States.”).
24   20   Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945).
25   21   Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008).

                                                        — 11 —
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
            Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 12 of 14




 1
               The court may transfer a civil action under § 1404(a) only to a district
 2
     where the case “might have been brought”. Because Synchrony moves for a
 3
     transfer, it bears the burden of proof that this case might have been brought in
 4
     New York. And Synchrony failed to meet this burden. It
 5

 6
     III.      Stay pending resolution of another case in New York should be denied
 7             because both cases are unrelated, and Synchrony doesn’t show otherwise.
 8
               The request for a stay should be denied because no sound basis exists for
 9
     this relief. The existence of another case between different parties stemming from
10
     different events in another district is irrelevant for this case, or for this Court’s ju-
11
     dicial economy. If anything, Synchrony imposed an unnecessary burden on the
12
     Court by filing its factually slim motion.
13
               Synchrony’s request to stay this case – and its motion more generally –
14
     stems from its belief that another case by the same plaintiff pending in the East-
15
     ern District of New York is somehow related to this litigation. Plaintiff filed a no-
16
     tice on the record reflecting that cases are not related 22. These two cases stem
17
     from different events, and have different named defendants. Synchrony doesn’t
18
     offer evidence that these two cases are, in fact, related. It didn’t provide this
19
     Court with a copy of the purportedly related complaint or any other filings from
20
     the New York case. It doesn’t explain how the allegations are related. Synchrony
21
     doesn’t request that the Court take judicial notice of the New York case. And this
22

23

24

25
     22   Dkt. 28.

                                                   — 12 —
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
            Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 13 of 14




 1   Court should not indulge Synchrony’s requests, which are only intended to de-

 2   tract the parties and the Court from the merits of this case.

 3
                                               Conclusion
 4
               Synchrony is not entitled to any relief it seeks. The Court should therefore
 5
     deny defendant’s motion in its entirety.
 6

 7
                                     Request for Oral Argument
 8

 9             Should the Court not decide Synchrony’s motion on the papers, plaintiff

10   respectfully requests an opportunity to briefly supplement this opposition orally

11   at the hearing noticed for September 7. 23

12

13

14                                               Respectfully submitted,
15
      Dated: August 13, 2021.                    By: /s/ Jakub Madej
16                                                  Jakub J. Madej (in person)
17                                                  THE TEMPORARY OFFICES OF JAKUB MADEJ
                                                    415 Boston Post Rd, Ste 3-1102
18                                                  Milford, CT 06460
19                                                  T: (203) 928-8486
                                                    F: (203) 902-0070
20                                                  E: j.madej@lawsheet.com
21

22

23

24

25
     23   Dkt. 38.

                                                   — 13 —
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
         Case 4:21-cv-02713-YGR Document 39 Filed 08/13/21 Page 14 of 14




 1                                       Certificate of Service

 2          All counsel will receive a notice of electronic filing (NEF) regarding this
 3   memorandum directly from the Court’s ECF e-filing system.
 4
                                                            /s/ Jakub Madej
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   — 14 —
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND FOR OTHER RELIEF [38]
     C A S E N O . 21 - C V -0 2713 -Y GR
